The election of Otis Allen, one of the members returned from this town, being controverted by Francis D, Rice and twenty-five others, was reported upon by the committee on elections, as follows :—
“ The petitioners presented the following document: — ■
‘ At a legal town-meeting of thé inhabitants of Barre, on the 13th of November, 1837, the town voted to send two representatives to the general court; and voted that the names of the two candidates be brought in on one ballot.
The ballots were brought in, sorted and counted, and were as follows: — For Charles Rice, 239 votes; Otis Allen, 232; James Newcomb, 226: Nathaniel Loring, 226; John King, 2; Jonas Smith, 1.
The whole number of ballots declared to be 465. A true copy of the record, Attest, Lyman Sibley, Town Clerk.
Barre, January 16, 1838.’
Timothy Adams testified that he was one of the selectmen, that the above paper was in the hand writing of Lyman Sib-ley, and that, he believed it to be a genuine record; that he was present at the election, and held the box; that he thinks that 232 votes had both names on them, viz. : Charles Rice and Otis Allen ; but that it is possible that each voted for the other on a single ballot; that he believed that the three scattering were not on single votes; that at the close of the balloting, it was declared that the whole number of ballots was 465; that 233 were necessary for a choice, and that Charles Rice only was chosen ; that there arose a debate on that decision, and that the opinion of the selectmen was finally overruled, and they were persuaded to sign a certificate for Charles Rice and Otis Allen ; that the ground then assumed was, that if all the votes for Charles Rice and his leading opponent James Newcomb were withdrawn, Otis Allen had a majority of all the remaining votes.
*366Charles Rice was called by the sitting member, and testified that he had voted for Otis Allen on a single vote.
It was suggested, that if all the votes were added together, and the amount divided by four, the result would be 231 1-2, and as the sitting member had 232, that he was chosen.
The law of the commonwealth regulating proceedings at elections is contained in. the Rev, St., c. 4, § 13, and is as follows :—
' Sec. 13. In order to determine the result of any election in this commonwealth, the whole number of persons, who voted at such election, shall first be ascertained by counting the whole number of separate ballots given in ; and no person shall be deemed or declared to be elected, who shall not have received a majority of the whole number of ballots ; and in all returns of elections, the whole number of ballots given in shall be distinctly stated ; but blank jueces of paper shall not be counted as ballots/
The committee, under the guidance of this law of the commonwealth, feel compelled to recommend, that the seat of Otis Allen, one of the members returned from Barre, be declared vacant/’
This report was debated and agreed to1 (249 to 21), and pay was allowed Mr. Allen to the day of its acceptance.
A precept was also issued for a new election in Barre.2

 60 J. H. 192, 104.


 Same, 111.